internal_revenue_service number release date index number ------------------------- ---------------------------------- --------------------------------------------------- re ---------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----- ---------- ------------ telephone number -------------------- refer reply to cc psi b04 plr-113144-18 date date legend ---------------------------------------------------- ----------------------------------------------------------------------------- settlor trust --------------------------------------------------------------------------------------------------------------- --------------------------- independent_trustee ------------------------------------------ administrative trustee ------------ state ------------------ individual a --------------------- individual b --------------------------------------------------- foundation ----------------------------------------------------------------------------- distribution committee --------------------- date eligible beneficiaries ---------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --- ------------------------------------------------------------- dear ----------------- this letter responds to your authorized representative’s letter of date requesting rulings under sec_2501 sec_2522 sec_2041 sec_671 sec_642 and sec_4947 of the internal_revenue_code the facts submitted and representations made are as follows plr-113144-18 on date settlor created trust an irrevocable_trust for the benefit of individual a individual b and foundation eligible beneficiaries trust has an independent_trustee and an administrative trustee the situs of trust is state article i of trust provides that during the life of settlor the trustees shall pay so much if any of the net_income from such trust to or for the benefit of any one or more of the eligible beneficiaries in such equal or unequal shares and to the exclusion of any one or more of the other eligible beneficiaries as the distribution committee shall at any time or from time to time by written instrument delivered to the trustees direct provided however that the trustees shall not distribute any amount to any of the eligible beneficiaries pursuant to any direction of the distribution committee unless and until settlor shall acting individually and solely in a nonfiduciary capacity first consent in writing to such direction settlor’s consent power article i provides that the trustees shall be authorized to distribute all or any part of the net_income not so paid pursuant to article i to any one or more of the eligible beneficiaries in such equal or unequal shares and to the exclusion of any one or more of the other eligible beneficiaries as the independent_trustee shall at any time or from time to time in the absolute discretion of the independent_trustee determine for any purpose article i provides that the trustees shall pay so much if any of the principal of such trust to or for the benefit of any one or more charitable organizations and in such equal or unequal shares as settlor shall at any time or from time to time by written instrument direct and appoint provided however that this power_of_appointment shall be a limited power which shall not be exercisable to any extent in favor of settlor settlor’s estate the creditors of settlor or the creditors of settlor’s estate settlor’s inter_vivos limited_power_of_appointment any net_income not so paid pursuant to article i shall be accumulated and added to principal article ii provides that following settlor’s death the trustees shall distribute the trust estate to one or more charitable organizations and in such equal or unequal shares as settlor shall direct and appoint provided however that this power_of_appointment shall be a limited power which shall not be exercisable to any extent in favor of settlor settlor’s estate creditors of settlor or creditors of settlor’s estate settlor’s testamentary limited_power_of_appointment to the extent trust property is not effectively appointed the trustees shall distribute such whole or part to such one or more charitable organizations and in such equal or unequal shares as the independent_trustee shall determine in the absolute discretion of the independent_trustee article iii a provides that during the life of settlor the distribution committee shall have the power to direct the trustees as provided in article i following settlor’s death the plr-113144-18 distribution committee shall cease to exist and the person or persons who shall immediately prior to the death of settlor be in office as members of the distribution committee shall cease to have any authority either individually or collectively to direct the trustees or to exercise any other right or power under trust under article iii b the initial members of the distribution committee are independent_trustee individual a and individual b article iii c provides that settlor or if settlor at any time is not able to act the members of the distribution committee may appoint successor members to the committee the independent trust also has the power under article iii d to appoint members to the committee article iii f provides that i there shall be at least one member of the distribution committee in office at all times during settlor’s life and ii a majority of the members of the committee shall at all times during settlor’s life consist of eligible beneficiaries article iii g provides that if and so long as there shall be more than one member on the distribution committee the committee shall act by majority vote of such members article v g provides that there shall not be more than three individuals or more than two individuals and one corporation in office as trustees of trust and none of settlor settlor’s husband and any individual or corporation who is related or subordinate to settlor or settlor’s husband within the meaning of sec_672 is eligible to serve as trustee of trust article xii b defines the term charitable_organization to mean and include only an organization a that is described in sec_170 sec_2055 and sec_2522 and b that shall not by any_action or course of conduct have so disqualified itself that any charitable deduction that would otherwise be available for federal income estate or gift_tax purposes in respect of property passing to such organization would be disallowed settlor has made the following representations settlor has not claimed nor will she claim an income_tax or gift_tax_charitable_deduction under sec_170 or sec_2522 for any property transferred by settlor to trust at any time unless and until trust makes a payment to one or more charitable organizations no person including any corporation or trust other than settlor is presently expected to make any transfer of property to trust at any time so no other charitable deduction will be claimed or available for contributions of property to trust trust will not set_aside any amounts for charitable purposes and claim a deduction under sec_642 you have requested the following rulings the contribution of property by settlor to trust will not be a completed_gift subject_to federal gift_tax plr-113144-18 any distribution of income to any one of the eligible beneficiaries pursuant to settlor’s consent power will not be a completed_gift subject_to federal gift_tax by any member of the distribution committee if settlor exercises settlor’s inter_vivos limited_power_of_appointment and appoints all or any part of the principal of trust to one or more charitable organizations as defined in trust any such distribution pursuant to the appointment will be a completed_gift subject_to federal gift_tax by settlor and in such event a gift_tax_charitable_deduction would be allowed to settlor under sec_2522 for the amount_of_such_gift the members of the distribution committee do not possess a general_power_of_appointment within the meaning of sec_2041 and accordingly no portion of trust will be includible in the gross_estate of any member of the distribution committee for federal estate_tax purposes for as long as the distribution committee is serving neither settlor nor any member of the distribution committee shall be treated as the owner of any portion of trust under sec_671 through and accordingly no portion of the items of income gain deductions and credits of trust will be included under sec_671 in computing the taxable_income of settlor or of any member of the distribution committee except to the extent that trust has unrelated_business_income within the meaning of sec_681 trust will be allowed a charitable deduction in any taxable_year in accordance with sec_642 against any gross_income including capital_gains and ordinary_income otherwise taxable to trust for the full amount_paid during such taxable_year or by the close of the following taxable_year if the trustees shall so elect to charitable organizations pursuant to settlor’s exercise of settlor’s inter_vivos limited_power_of_appointment settlor will not be a disqualified_person with respect to trust because trust will not be treated as a split-interest trust within the meaning of sec_4947 and sec_53_4947-1 and accordingly the provisions of sec_507 sec_508 sec_4941 sec_4943 sec_4944 and sec_4945 shall not apply to trust during settlor’s life ruling sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-113144-18 sec_25_2511-2 of the gift_tax regulations provides that a gift is complete as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in the donor no power to change its disposition whether for his own benefit or for the benefit of another but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined sec_25_2511-2 provides an example where the donor transfers property to another in trust to pay the income to the donor or accumulate it in the discretion of the trustee and the donor retains a testamentary power to appoint the remainder amount to the donor’s descendants the regulation concludes that no portion of the transfer is a completed_gift however if the donor had not retained a testamentary_power_of_appointment but instead provided that the remainder should go to x or his heirs the entire transfer would be a completed_gift sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title in himself or herself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard under sec_25_2511-2 a donor is considered as himself having a power if it is exercisable by the donor in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom a trustee as such is not a person having an adverse_interest in the disposition of the trust property or its income sec_25_2511-2 provides that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply sec_25_2511-2 does not define substantial adverse_interest sec_25 b provides in part that a taker in default of appointment under a power has an interest that is adverse to an exercise of the power sec_25_2514-3 also provides that a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate plr-113144-18 in 308_us_39 the taxpayer created a_trust for the benefit of named beneficiaries and reserved the power_to_revoke the trust in whole or in part and to designate new beneficiaries other than himself six years later in the taxpayer relinquished the power_to_revoke the trust but retained the right to change the beneficiaries in the taxpayer relinquished the right to change the beneficiaries the court stated that the taxpayer’s gift is not complete for purposes of the gift_tax when the donor has reserved the power to determine those others who would ultimately receive the property accordingly the court held that the taxpayer’s gift was complete in when he relinquished his right to change the beneficiaries of the trust a taxpayer’s retention of a power to change the beneficial interests in a_trust causes the transfer to the trust to be incomplete for gift_tax purposes even though the taxpayer may be defeated by the actions of third parties 37_tc_897 see also 51_tc_352 in this case settlor retained settlor’s consent power over the income of trust under sec_25_2511-2 a donor is considered as himself having a power if it is exercisable by him in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom pursuant to trust upon settlor’s death the distribution committee ceases to exist further the trustees will distribute the property in trust to charitable organizations either pursuant to settlor’s testamentary limited_power_of_appointment or in default pursuant to article ii of trust accordingly trust will terminate on settlor’s death and as a result the distribution committee members will no longer possess any powers over the property transferred to trust by settlor under sec_25_2514-3 a co-holder of a power is only considered as having an adverse_interest where he may possess the power after the possessor’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate accordingly upon settlor’s death the distribution committee members would not be takers in default and do not have adverse interests to settlor under sec_25_2514-3 and for purposes of sec_25_2511-2 they are merely co- holders of the power at the time of settlor’s death therefore settlor is considered as herself possessing the power to distribute income to any beneficiary because she retained the settlor’s consent power in addition one member of the distribution committee is the independent_trustee under sec_25_2511-2 a trustee is not a person having an adverse_interest in the disposition of the trust property or its income therefore the retention of settlor’s consent power causes the income_interest to be an incomplete_gift for gift_tax purposes if settlor does not exercise settlor’s consent power the independent_trustee has the discretion to distribute income to any one or more of the eligible beneficiaries however the independent trustee’s power is not a condition_precedent to settlor’s consent power settlor’s consent power over income is presently exercisable and not subject_to a condition_precedent thus the independent trustee’s power to distribute net_income does not cause the transfer of property to trust to be complete with respect to the income_interest for federal gift_tax purposes therefore settlor is considered as plr-113144-18 possessing the power to distribute income to one or more eligible beneficiaries because settlor retained settlor’s consent power however if settlor does not exercise settlor’s consent power and the independent_trustee exercises his power to distribute income to one or more eligible beneficiaries settlor will be treated as making a gift at the time of the distribution by the independent_trustee to the eligible_beneficiary settlor retained an inter_vivos limited_power_of_appointment and a testamentary limited_power_of_appointment to appoint trust property to one or more charitable organizations as defined in trust under sec_25_2511-2 the retention of a testamentary power to appoint the remainder of a_trust is considered a retention of dominion and control_over the remainder likewise an inter_vivos power_of_appointment to appoint the remainder of a_trust is a retention of dominion and control_over the remainder accordingly the retention of these powers causes the transfer of property to trust to be incomplete with respect to the remainder for federal tax purposes based upon the facts submitted and representations made we conclude that the contribution of property to trust by settlor is not a completed_gift subject_to federal gift_tax ruling sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individuals possessing such power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power possessor the possessor’s estate the possessor’s creditors or the creditors of the possessor’s estate sec_25_2514-1 provides that a power_of_appointment is not a general_power_of_appointment if by its terms it is exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor’s estate or the creditors of the possessor’s estate or expressly not exercisable in favor of the possessor or his creditors or the possessor’s estate or the creditors of his estate sec_2514 provides that in the case of a power_of_appointment created after date if the power is exercisable by the possessor only in conjunction with the creator of the power such power is not deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that for purposes of sec_20_2041-1 to the term power_of_appointment does not include powers reserved by the decedent to himself within the concept of sec_2036 to see sec_20_2036-1 to no provision of sec_2041 or of sec_20_2041-1 to is to be construed as in any way limiting the application of any other section of the code or of these regulations the power of the owner of a property interest already possessed plr-113144-18 by him to dispose_of his interest and nothing more is not a power_of_appointment and the interest is includible in his gross_estate to the extent it would be includible under sec_2033 or some other provision of part iii of subchapter_a of chapter in this case the powers held by the distribution committee members under settlor’s consent power are powers that are exercisable only in conjunction with the creator settlor accordingly under sec_2514 and c the distribution committee members do not possess general powers of appointment by virtue of possessing this power based upon the facts submitted and representations made we conclude that any distribution of income by the distribution committee from trust to any beneficiary of trust will not be a completed_gift subject_to federal gift_tax by any member of the distribution committee instead any distribution of income by the distribution committee from trust will be a completed_gift by settlor further in the event the settlor does not exercise settlor’s consent power and the independent_trustee exercises his power to distribute income to one or more eligible beneficiaries the distribution of income by the independent_trustee from trust to one or more eligible beneficiaries will be a completed_gift by settlor further upon settlor’s death the fair_market_value of trust property remaining in trust that has not been distributed or otherwise appointed pursuant to settlor’s inter_vivos limited_power_of_appointment is includible in settlor’s gross_estate for federal estate_tax purposes see b and ruling sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or education purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_25_2514-1 provides that for purposes of sec_25_2514-1 through the term power_of_appointment does not include powers reserved by a donor to himself no provision of sec_2514 or of sec_25_2514-1 through is to be construed as in any way limiting the application of any other section of the code or of these regulations the power of the owner of a property interest already possessed by him to dispose_of his interest and nothing more is not a power_of_appointment and the interest is includible in the amounts of his gifts to the extent it would be includible under sec_2511 or other provisions of the code in this case pursuant to trust settlor may exercise her inter_vivos limited_power_of_appointment to appoint principal of trust to one or more charitable organizations charitable organizations are defined to include only an organization a that is described plr-113144-18 in sec_170 sec_2055 and sec_2522 and b that shall not by any_action or course of conduct have so disqualified itself that any charitable deduction that would otherwise be available for federal income estate or gift_tax purposes in respect of property passing to such organization would be disallowed if settlor exercises this power any distribution to a charitable_organization will be a completed_gift by settlor see sec_25_2514-1 and sec_25_2511-2 assuming such appointment is made to a charitable_organization as defined in trust a gift_tax_charitable_deduction is allowable under sec_2522 for the amount_of_the_gift ruling sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive under sec_2041 the term general_power_of_appointment is defined in relevant part to mean a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides however that in the case of a power_of_appointment created after date if the power is not exercisable by the decedent except in conjunction with the creator of the power such power is not deemed a general_power_of_appointment in this case the powers held by the distribution committee members under the settlor’s consent power are powers that are exercisable only in conjunction with the creator settlor accordingly under sec_2041 and b c i the distribution committee members do not possess general powers of appointment by virtue of possessing these powers based upon the facts submitted and representations made the distribution committee members do not possess general powers of appointment for purposes of the federal estate_tax and therefore possession of these powers will not cause trust property to be includible in any distribution committee member’s gross_estate under sec_2041 ruling sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor plr-113144-18 or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_672 provides for purposes of subpart e the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceeds five percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to the powers described in sec_674 regardless of by whom held sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power to determine the beneficial_enjoyment of the corpus or the income therefrom if the corpus or income is irrevocably payable for a purposes specified in sec_170 relating to the definition of charitable_contributions sec_674 provides that sec_674 shall not apply to a power exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out corpus to or for a beneficiary or beneficiaries or to a class of beneficiaries whether or not income beneficiaries plr-113144-18 under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distributions to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 through inclusive subject a grantor of a_trust to treatment as the owner thereof based on the facts submitted and representations made we conclude an examination of trust reveals none of the circumstances that would cause settlor to be treated as the owner of any portion of trust under sec_673 sec_674 sec_676 or sec_677 as long as the distribution committee remains in existence and serving because none of the members of the distribution committee have a power exercisable by himself to vest trust income or corpus in himself none shall be treated as the owner of trust under sec_678 we further conclude that an examination of trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of settlor under sec_675 thus the circumstances attendant on the operation of trust will determine whether settlor will be treated as the owner of any portion of trust under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination plr-113144-18 ruling sec_642 provides that in the case of an estate_or_trust there shall be allowed as a deduction in computing its taxable deduction any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 sec_1_642_c_-1 of the income_tax regulations provides that any part of the gross_income of a_trust which pursuant to the terms of the governing instrument is paid during a taxable_year for a charitable purpose shall be allowed as a deduction to the trust based on the facts submitted and representations made except to the extent that trust has unrelated_business_income within the meaning of sec_681 trust will be allowed a deduction in accordance with sec_642 for amounts of gross_income paid during the taxable_year or by the close of the following taxable_year if the trustee so elects to a charitable_organization by trustee pursuant to article i or article i of trust settlor’s inter_vivos limited_power_of_appointment in article i of trust and settlor’s testamentary limited_power_of_appointment in article ii of trust ruling sec_4947 relating to split-interest_trusts provides that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 certain private_foundation provisions shall apply as if such trust were a private_foundation sec_53_4947-1 of the foundation and similar excise_taxes regulations provides that sec_4947 subjects trusts which are not exempt from taxation under sec_501 all or part of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which have amounts in trust for which a deduction was allowed under sec_170 or other charitable deduction provisions to the same requirements and restrictions as are imposed on private_foundations the basic purpose of sec_4947 is to prevent these trusts from being used to avoid the requirements and restrictions applicable to private_foundations for purposes of this section a_trust shall be presumed in the absence of proof to the contrary to have amounts in trust for which a charitable deduction was allowed if a deduction would have been allowable under one of these sections plr-113144-18 sec_53_4947-1 provides that a_trust is one which has amounts in trust for which a deduction was allowed under sec_642 within the meaning of sec_4947 once a deduction is allowed under sec_642 to the trust for any amount permanently set_aside in 319_us_523 the supreme court held that allowed meant that the taxpayer had taken the deduction and the commissioner had not challenged it id pincite noting that there was no machinery for formal allowances of deductions from gross_income a deduction being claimed and going unchallenged is the only way in which a deduction could be allowed trust has both charitable and non-charitable beneficiaries and is not exempt from tax under sec_501 one of the requirements to qualify as a split-interest trust described in sec_4947 is that the trust has amounts in trust for which a charitable deduction was allowed to some person including the trust itself for a charitable set-aside settlor has represented that for the duration of trust trust will not hold any amounts for which a person claimed a charitable deduction for a transfer to trust or for which trust claimed a charitable deduction under sec_642 for a set-aside thus for settlor’s life trust will not qualify as a split-interest trust under sec_4947 the fact that settlor may claim a gift_tax deduction under sec_2522 or that trust may claim an income_tax deduction under sec_642 when a charitable distribution from trust is made is not material because such amount is not held in trust when the charitable deduction arises based upon the facts submitted and representations made we conclude that settlor will not be a disqualified_person with respect to trust because trust will not be treated as a split-interest trust within the meaning of sec_4947 and sec_53_4947-1 and accordingly the provisions of sec_507 sec_508 sec_4941 sec_4943 sec_4944 and sec_4945 shall not apply to trust during settlor’s life except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures
